DETAILED ACTION

Claims 1-20 are examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33 recites “…wherein the platform layer comprises a plurality of constructs sets.” which is the same as the limitation found in the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wagenknecht et al. (U.S. 2018/0278705 A1, hereinafter “Wagenknecht”).
In view of Caldato et al. (U.S. 2019/0102157 A1, hereinafter “Caldato”) in view of Aydelott et al. (U.S. 2018/0095778 A1, hereinafter “Aydelott”).

 	As to claims 21 and 40, Wagenknecht discloses a system for deploying an enterprise system in a cloud environment, comprising at least one processor configured to provide: 
 	one or more first containers hosting at least one application (para. [0030]; “banking website”) with at least one enterprise function (para. [0030]; discloses logging into an account on banking website on a smartphone and desktop computer);
 	 one or more second containers hosting at least one microservice (para. [0030]; discloses “variety of services to the user such as mobile deposits, wire transfers, and bill payment services”) configured to activate the at least one enterprise function (para. [0030]); 
 	 at least one application programming interface (API) between the at least one microservice and at least one client (para. [0030]; discloses “The banking website may provide a reactive API gateway that allows the user to access any of these online services. If the user, for example, initiates a wire transfer on the desktop computer, the reactive API gateway may route the wire transfer request (e.g., an API call) to the appropriate backend service that handles wire transfer operations.” ); and 
 	at least one gateway configured to manage access to the at least one API (para. [0030]; discloses “The banking website may provide a reactive API gateway that allows the user to access any of these online services.”).  
 	However Wagenknecht does not explicitly disclose and a platform layer with one or more extensions, the platform layer comprising a plurality of construct sets and wherein the at least one processor is configured to scale at least one container of the one or more second containers.
 	In an analogous art, Caldato does not explicitly disclose a platform layer with one or more extensions, the platform layer comprising a plurality of construct sets (para. [0052]; discloses The compiler/interpreter 108 can include build tools that allow developers to use/generate makefiles another build automation constructs. Some embodiments of the IDE 102 may include code libraries 112 that include common code functions, objects, interfaces, and/or other structures that can be linked into a service under development and reused across multiple developments.” This citation shows that compiler/interpreter can include automaton constructs which is similar to the platform that includes constructs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagenknecht by incorporating a compiler that includes constructs as taught by Caldato in order to allow different constructs to be reused across multiple development.
 	In an analogous art, Aydelott discloses the system wherein the at least one processor is configured to scale at least one container of the one or more second containers (para. [0032]; discloses rules and parameters may be associated with scaling instances,such as containers, up or down in the cloud server services) .
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagenknecht-Caldato by scaling instance based on parameters in the network as taught by Aydelott in order to allow seamless changing between providers based on changing goals as well of distribution of workload (Aydelott, Abstract).

 	As to claim 22, Wagenknecht-Caldato- Aydelott discloses the system of claim 21, wherein the at least one processor is configured to scale the at least one container of the one or more second containers based on a measured performance indicator (Aydelott, para.[0032]; discloses The rules and parameters may be associated with scaling instances up or down, switching a container to a different cloud server service 106, distributing workload to a plurality of containers in a single cloud server service 106, or distributing workload across a plurality of containers in a plurality of cloud server services 106. In some implementations, the machine learning rule trainer module 304 accesses historical data related to past cost and performance associated with customer images. In some implementations, the machine learning rule trainer module 304 stores and applies weights to some or all parameters which may be adjusted based on historical data and received requests, needs, and/or goals.”) .  

 	As to claim 23, Wagenknecht-Caldato- Aydelott discloses the system of claim 21, wherein at least one scaled container comprises at least one duplicated container (Aydelott, para. [0046]; discloses “ a duplicate or similar version of a customer container associated with the request is already present on a deployment on a cloud server service 106 and the received request is forwarded on to the cloud server service 106.”).  

 	As to claim 24, Wagenknecht-Caldato- Aydelott discloses the system of claim 23, wherein the at least one duplicated container includes a corresponding duplicate application (Aydelott, para. [0046] and Abstract discloses that an application can be contained in the container).  

claim 25, Wagenknecht-Caldato- Aydelott discloses the system of claim 23, wherein the at least one duplicated container includes a corresponding duplicate microservice (Aydelott, para. [0046] and Abstract discloses “each application or service is run in a container within an instance running on the respective cloud server service.”).  

 	As to claim 26, Wagenknecht-Caldato- Aydelott discloses the system of claim 21, wherein the at least one client comprises a secondary enterprise system (Caldato, para. [0169]; discloses “Cloud infrastructure system 3202 may provide the cloud services via different deployment models. For example, services may be provided under a public cloud model in which cloud infrastructure system 3202 is owned by an organization selling cloud services (e.g., owned by Oracle) and the services are made available to the general public or different industry enterprises.”).  

 	As to claim 27, Wagenknecht-Caldato- Aydelott discloses the system of claim 26, wherein the client is configured to send an input to the microservice to activate one or more of the at least one enterprise functions (Caldato, para. [0176]; discloses “cloud infrastructure system 3230 may enable a first set of users in a first time zone to utilize resources of the cloud infrastructure system for a specified number of hours and then enable the re-allocation of the same resources to another set of users located in a different time zone, thereby maximizing the utilization of resources”).  

 	As to claim 28, Wagenknecht-Caldato- Aydelott discloses the system of claim 27, wherein the secondary enterprise system comprises an input device and the client is configured to send the input to the microservice in response to user input from the input device (Caldato, para. [0180]; discloses “a customer using a client device, such as client device 3204, 3206 or 3208, may interact with cloud infrastructure system 3202 by requesting one or more services provided by cloud infrastructure system 3202 and placing an order for a subscription for one or more services offered by cloud infrastructure system 3202”).  

 	As to claim 29, Wagenknecht-Caldato- Aydelott discloses the system of claim 26, wherein the at least one client comprises credential-based authentication (para. [0038]; discloses “a website may have a first service on service subsystem 1 (104a) that authenticates users and logs users into personal accounts on the website. “).  

 	As to claim 30, Wagenknecht-Caldato- Aydelott discloses the system of claim 21, wherein each container of the one or more first containers hosts only one application (Aydelott, para. [0046] and Abstract discloses that an application can be contained in the container).  .  

 	As to claim 31, Wagenknecht-Caldato- Aydelott discloses the system of claim 21, wherein each container of the one or more second containers hosts only one (Aydelott, para. [0046] and Abstract discloses “each application or service is run in a container within an instance running on the respective cloud server service.”).    

As to claim 32, Wagenknecht-Caldato- Aydelott discloses the system of claim 21, wherein the enterprise system comprises a banking core (Wagenkrecht, para.[0030]; discloses system referring to a banking website).  

 	As to claim 33, Wagenknecht-Caldato- Aydelott discloses the system of claim 21,  wherein the platform layer comprises a plurality of construct sets  (Caldato, para. [0052]; discloses The compiler/interpreter 108 can include build tools that allow developers to use/generate makefiles another build automation constructs. Some embodiments of the IDE 102 may include code libraries 112 that include common code functions, objects, interfaces, and/or other structures that can be linked into a service under development and reused across multiple developments.” This citation shows that compiler/interpreter can include automaton constructs which is similar to the platform that includes constructs.)


Allowable Subject Matter

Claims 34, 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 36-39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 	None of the prior art of record discloses, alone or in combination, the method wherein one or more first containers hosting at least one application, the application comprising at least one enterprise function and a platform layer with one or more extensions, the platform layer comprising a plurality of construct sets; one or more second containers hosting at least one microservice configured to activate the at least one enterprise function; -5-Continuation of U.S. Application No. 16/251,195 Attorney Docket No. 11360.0632-02000 at least one application programming interface (API) between the at least one microservice and at least one client; and at least one gateway configured to manage access to the at least one API, wherein: the at least one application provides at least one peripheral processing function; the at least one microservice is configured to process input from and output to at least one peripheral system and in communication with the at least one application; and the at least one processor is further configured to scale at least one container of the one or more second containers and provide at least one communication channel with the at least one peripheral system, the at least one communication channel configured to receive .

Conclusion
 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOE CHACKO/Primary Examiner, Art Unit 2456